      Case 2:20-cv-02916-NJB-MBN Document 40-1 Filed 02/05/21 Page 1 of 3



                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF LOUISIANA

  NYRON HARRISON et al

     Plaintiffs,
                                                           NO.   2:20-cv-2916
         v.
                                                           SECTION G/5
  JEFFERSON PARISH SCHOOL BOARD
  et al,                                                   CHIEF JUDGE BROWN

      Defendants.                                          MAGISTRATE JUDGE NORTH



        MEMORANDUM IN SUPPORT OF MOTION TO INTERVENE BY THE
                        STATE OF LOUISIANA

        The State of Louisiana (“Louisiana”), by and through Attorney General Jeff Landry, moves to

intervene pursuant to and 28 U.S.C. § 2403(b) and Rules 5.1 and 24 of the Federal Rules of Civil

Procedure. In support thereof, Louisiana states as follows:

        1.         The operative Second Amending and Supplemental Complaint was filed on December

14, 2020, and alleges La. R.S. 17:416 is unconstitutional facially, as interpreted by Jefferson Parish

School Board, and as applied by Jefferson Parish School Board. SASC (Dkt. 30) at ECF pp.74-75.

That statute relates to the discipline of school students and affects the public interest.

        2.         Where the constitutionality of a state statute affecting the public interest is drawn into

question, the State may intervene:

        In any action, suit, or proceeding in a court of the United States to which a State or
        any agency, officer, or employee thereof is not a party, wherein the constitutionality of
        any statute of that State affecting the public interest is drawn in question, the court
        shall certify such fact to the attorney general of the State, and shall permit the State to
        intervene for presentation of evidence, if evidence is otherwise admissible in the case,
        and for argument on the question of constitutionality. The State shall, subject to the
        applicable provisions of law, have all the rights of a party . . . .

28 U.S.C. § 2403(b). Intervention pursuant to Section 2403(b) is an unconditional statutory right. Finch




                                                       1
      Case 2:20-cv-02916-NJB-MBN Document 40-1 Filed 02/05/21 Page 2 of 3



v. Miss. State Med. Ass’n, Inc., 585 F.2d 765, 779 (5th Cir. 1978) (citing Thatcher v. Tennesse Gas Trans. Co.,

180 F.2d. 644, 648 n. 7 (5th Cir. 1950)); see also, e.g. Connecticut v. Doehr, 501 U.S. 1, 7 n.3 (1991) (noting

that state intervened in appeal); Bridges v. Phillips Petrol. Co., 733 F.2d 1153, 1156 n.7 (5th Cir. 1984)

(certifying constitutional question to state attorney general to provide State with opportunity to

petition for rehearing after noting district court’s failure to certify).

        3.       In a previous case, this Court indicated that intervention by the Attorney General is

appropriate in a constitutional challenge to R.S. 17:416. See DeCossas v. St. Tammany Parish Sch. Bd., No.

16-37862017 WL 3971248, at *26 (E.D. La. Sept. 8, 2017) (Brown, J.).

        4.       The docket in this case does not appear to include a separate notice of constitutional

question or a certification pursuant to 28 U.S.C. § 2403(b).

        5.       This motion is made within 60 days of the filing of the operative complaint and before

the Court’s deadline for amendments to pleadings, third-party actions, cross claims, and

counterclaims. See Scheduling Order (Dkt. 35) at 2. This motion is therefore timely. Fed. R. Civ. P.

5.1; see also, e.g., Aubin v. Columbia Cas. Co., No. 16-290-BAJ-EWD, 2017 WL 1416814, at *3 (M.D. La.

Apr. 19, 2017); Guilbeau v. Parish of St. Landry, No. 06-0185, 2008 WL 4948836, at *4 (W.D. La. Nov.

19, 2008).

        6.       In addition to the constitutionality of its statute, other claims and interests of Louisiana

are so situated that disposing of the action may as a practical matter impair or impede Louisiana’s

ability to protect them. These interests include Louisiana’s interests in having its statutes and

constitution correctly construed, having JPSB comply with Louisiana law, having JPSB comply with

its contractual obligations to the State, and avoiding exposure to the federal government for repayment

of funds.

        7.       This litigation is at its earliest stages, with a motion to dismiss pending and the parties

negotiating the terms of discovery. Accordingly, neither Plaintiffs nor Defendants will be prejudiced



                                                      2
      Case 2:20-cv-02916-NJB-MBN Document 40-1 Filed 02/05/21 Page 3 of 3



by this intervention. In contrast, Louisiana would be irreparably harmed if its statute is held

unconstitutional, especially if the Court did so without hearing from Louisiana. See Maryland v. King,

133 S. Ct. 1, 2-3 (2012) (Roberts, J., in chambers) (quoting New Motor Vehicle Bd. of Cal. v. Orrin W. Fox

Co., 434 U.S. 1345, 1351 (1977) (Rehnquist, J., in chambers)).

        8.      Pursuant to Local Rule 7.6, counsel for the State of Louisiana emailed counsel for

Plaintiffs and Defendants on February 1, 2021. Counsel for Plaintiffs promptly represented that they

do not oppose this motion. On February 5, 2021, Counsel for Defendants represented that they

oppose this motion.

        WHEREFORE the State of Louisiana, by and through Attorney General Jeff Landry, prays

that the Motion to Intervene in this case be granted. A proposed complaint in intervention is attached.



Dated: February 5, 2021                                  Respectfully submitted,

                                                         JEFF LANDRY
                                                          ATTORNEY GENERAL

                                                         /s/ Elizabeth B. Murrill
                                                           ___ __________
                                                         Elizabeth B. Murrill (LSB 20685)
                                                          Solicitor General
                                                         Joseph S. St. John (LSB 36682)
                                                          Deputy Solicitor General
                                                         LOUISIANA DEPARTMENT OF JUSTICE
                                                         909 Poydras Street, Suite 1850
                                                         New Orleans, LA 70112
                                                         (225) 485-2458
                                                         stjohnj@ag.louisiana.gov
                                                         murrille@ag.louisiana.gov

                                                         Attorneys for the State of Louisiana




                                                    3
